
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.1


July 12, 2004

Via Facsimile to 954-236-8406 and Federal Express

Robert J. Brown
2961 West Lake Vista Drive
Davie, FL 33328

Dear Bob:

I am pleased on behalf of Serologicals Corporation (the "Corporation") to offer
you ("you" or the "Executive") employment (the "Employment") on the terms set
forth herein (the "Offer").

1.Position, Duties and Responsibilities.

a.You shall serve as the Vice President, Corporate Development and shall be
responsible for the duties as agreed between you and the President and Chief
Executive Officer, which will be outlined in a job description to be finalized
shortly after your arrival. You shall report to the President and Chief
Executive Officer of the Corporation and shall be an officer of the Corporation.
You shall also be a member of the Corporation's Operating Committee.

b.You will devote all your business time and attention to the business and
affairs of the Corporation and its subsidiaries consistent with your position.
Nothing herein, however, shall preclude you from engaging in charitable and
community affairs, or giving attention to your investments provided that such
activities do not interfere with the performance of your duties and
responsibilities enumerated herein.

c.Except as otherwise specifically stated herein, you shall be subject to all of
the requirements and provisions described in the Corporation's employee
handbook, as it may be amended from time-to-time.

d.Following any termination of your employment, upon the request of the
Corporation, you shall reasonably cooperate with the Corporation in all matters
relating to the winding up of pending work on behalf of the Corporation and the
orderly transfer of work to other employees of the Corporation. You shall also
reasonably cooperate in the defense of any action brought by any third party
against the Corporation that relates in any way to your acts or omissions while
employed by the Corporation. The Corporation shall reimburse you for your
reasonable out-of-pocket costs, if any, as permitted by law, incurred in
cooperating with the Corporation.

2.Term.

        Your Employment under these terms shall commence hereunder as soon as
possible but not later than August 1, 2004 (the actual date of commencement
being referred to herein as the "Effective Date") and continue for successive
one (1) year periods, unless otherwise terminated pursuant to the provisions
hereof.

3.Compensation and Related Matters.

a.Base Salary. You shall be paid a base salary (the "Base Salary") equal to two
hundred fifty thousand dollars ($250,000) per year. The Base Salary shall be
payable to you in the manner and on the date(s) on which the Corporation pays
its other executives, but in no event less frequently than monthly. Based upon
performance, you shall be eligible for a salary review on April 1, 2005 and
annually thereafter.

b.Special Allowance. To compensate you for miscellaneous expenses associated
with your employment, the Corporation will pay you $10,000 (grossed up for
taxes) as a one-time

--------------------------------------------------------------------------------



payment to reimburse you for such expenses. This Special Allowance will be paid
within thirty days of the Effective Date.

c.Incentive Compensation. You shall be entitled to an annual bonus in accordance
with and subject to your achievement of the Critical Success Factors, plus other
objectives, to be developed and mutually agreed upon by you and the President
and Chief Executive Officer, subject to the Board of Directors authorizing the
payment of such bonus for the given year. You shall also be eligible to
participate in such bonus and incentive compensation plans of the Corporation,
if any, in which other Corporate Vice President-level employees of the
Corporation are generally eligible to participate, as the Corporation's Board of
Directors ("Board") or a Committee thereof shall determine from time-to-time in
its sole discretion, subject to and in accordance with the terms and provisions
of such plans. It is understood that should you commence Employment under these
terms, you will be eligible for a pro-rated bonus for the year 2004 calculated
from the Effective Date to December 31, 2004.

d.Employee Benefit Programs. You shall be eligible to participate in the
employee benefit programs (subject to their respective terms) now provided or as
may hereinafter be provided by the Corporation to its executives. Current
benefit programs include:

•Group Health Insurance

•Executive Benefits Program
•    Life Insurance
•    Long-term Disability

•Supplemental and Dependent Supplemental Life Insurance

•Short-term Disability Insurance

•Serologicals Corporation's Employees Retirement Plan—401(k)

•Flexible Spending Account (Medical and Dependent Care)

•Serologicals Corporation's Employee Stock Purchase Plan

e.Stock Options. On the Effective Date you will be granted a non-qualified
employee stock option under the Corporation's Stock Incentive Plan (the "Stock
Incentive Plan") to purchase forty-eight thousand (48,000) shares of the
Corporation's $.01 par value common stock at an initial exercise price equal to
the fair market value of such stock on the Effective Date ("Options"). The
Options shall have a term of six (6) years and, so long as you are then employed
by the Corporation, the right to exercise the Options shall vest and be fully
exercisable at the rate of twenty-five percent (25%) per year commencing on the
first anniversary of the Effective Date. Such Options shall be issued pursuant
to a stock option agreement entered into by you and the Corporation and shall be
subject to all the other terms and conditions contained in the Stock Incentive
Plan, the provisions of which shall be determined in the sole discretion of the
Board or a committee thereof. You acknowledge that the Corporation and you
understand that this stock option grant is anticipated to be the only such grant
for a period of two (2) years from the Effective Date.

f.Reimbursement of Expenses. It is contemplated that in connection with your
Employment hereunder, you may be required to incur business, entertainment and
travel expenses. The Corporation agrees to promptly reimburse you in full for
all reasonable out-of-pocket business, entertainment and other related expenses
(including all expenses of travel and living expenses while away from home on
business or at the request of, and in service of, the Corporation) incurred or
expended by you incident to the performance of your duties hereunder, provided
that you properly account for such expenses in accordance with the

2

--------------------------------------------------------------------------------



policies and procedures established by the Board and applicable to the
executives of the Corporation.

g.Paid Time Off. You shall be entitled, in each calendar year of your
Employment, to the number of paid vacation days determined by the Corporation
from time-to-time to be appropriate for its executives, but in no event less
than four (4) weeks in any such year during your Employment (pro-rated, as
necessary, for partial calendar years during your Employment). You may take your
allotted vacation days at such times as are mutually convenient for the
Corporation and you, consistent with the Corporation's vacation policy in effect
with respect to its executives. You shall also be entitled to all paid holidays
given by the Corporation to its executives.



4.Termination.

a.Disability of the Executive. In the event of your incapacity or inability to
perform your services as contemplated herein for an aggregate of ninety
(90) days during any twelve (12) month period due to the fact that your physical
or mental health shall have become impaired so as to make it impossible in the
judgment of the Corporation for you to perform the duties and responsibilities
contemplated for you hereunder, the Corporation shall have the right to declare,
upon two (2) weeks prior written notice rendered to you, a disability
termination, whereupon you shall receive (if you are entitled thereto) the short
and/or long-term disability benefits provided by the Corporation. In the event
you have commenced receiving benefits under the Corporation's disability plans,
until termination of your employment under this Section 4(a), the Corporation
shall not be obligated to pay to you with regard to Base Salary an amount
greater than the difference between your Base Salary then in effect and any such
disability benefits you are then receiving.

b.Death of the Executive. In the event you die during your Employment hereunder,
your Employment shall automatically terminate without notice on the date of your
death, except that your estate shall receive the death benefits, if any,
provided by the Corporation.

c.Termination by the Corporation for Cause. Nothing herein shall prevent the
Corporation from terminating your Employment for Cause (as defined below). From
and after the date of such termination, you shall no longer be entitled to
receive the Base Salary or any other compensation which would have otherwise
been due and all Options shall terminate immediately. Any rights and benefits
that you may have in respect to any other compensation or any employee benefit
plans or programs of the Corporation shall be determined in accordance with the
terms of such other compensation arrangements, plans or programs, and in any
event, you shall have no rights or benefits under any arrangement, plan or
program unless such arrangement, plan or program is in writing and you are
specified as a participant therein. The term "for Cause", as used herein, shall
mean (i) an act of dishonesty causing harm to the Corporation or any subsidiary;
(ii) the knowing disclosure of confidential information relating to the
Corporation's or any subsidiary's business; (iii) habitual drunkenness or
narcotic drug addiction; (iv) conviction of, or a plea of nolo contendere with
respect to, a felony; (v) the willful refusal to perform, or the gross neglect
of, the duties assigned to the Executive; (vi) the Executive's willful breach of
any law that, directly or indirectly, affects the Corporation or any subsidiary;
(vii) the Executive's material breach of his duties following a Change in
Control that do not differ in any material respect from the Executive's duties
and responsibilities during the 90-day period immediately prior to such Change
in Control (other than as a result of incapacity due to physical or mental
illness), which is demonstrably willful and deliberate on the Executive's part,
which is committed in bad faith or without reasonable belief that such breach is
in the best interests of the Corporation and which is not remedied in a
reasonable period after receipt of written notice

3

--------------------------------------------------------------------------------



from the Corporation specifying such breach. Termination of employment pursuant
to this Section 4(c) shall be made to the Executive by, and be effective upon,
written notice from the President/C.E.O. or the Board.

d.All Other Terminations by the Corporation. Notwithstanding the foregoing, the
Corporation may terminate your employment at any time. If your employment is
terminated for any reason other than "for Cause", death or disability, you shall
continue to receive your current Base Salary for a period of twelve (12) months
from the date of such termination. In addition, you shall be eligible to elect
COBRA coverage and only pay an amount equal to the employee contribution
typically paid for your type of medical, dental and vision coverage. The
Corporation will pay the remaining costs associated with COBRA coverage for the
12-month period. After twelve months, you can continue COBRA coverage at your
total cost.



5.Nondisclosure.

        You acknowledge and agree that, during your employment by the
Corporation hereunder, you have or will come to have knowledge and information
with respect to trade secrets or confidential or secret plans, projects,
materials, business methods, operations, techniques, customers, employees,
donors, products, processes, financial conditions, policies and accounts of the
Corporation with respect to the business of the Corporation ("Confidential
Information.") You agree that you will not at any time divulge, furnish or make
accessible to anyone (other than in the regular course of your performance of
services for the benefit of the Corporation, its successors or assigns) any
Confidential Information. Notwithstanding the foregoing, Confidential
Information shall not include any information which (i) is known generally to
the public (other than as a result of unauthorized disclosure), (ii) was
available to you on a non-confidential basis prior to its disclosure to you by
the Corporation or (iii) is required to be disclosed pursuant to the valid order
of a governmental agency or a judicial court of competent jurisdiction, in which
case you shall give prompt written notice to the Corporation of such requirement
so that the Corporation may take such action as it deems appropriate.

6.Non-Compete and Non-Solicitation.

        As a material inducement to the Corporation to enter into this letter,
you agree that at all times during your Employment and for a period of twelve
(12) months after the termination of your Employment, you will not (i) act in a
capacity similar to that in which you shall have served in the Corporation for
any Competing Business or serve in a capacity in any such Competing Business
that would entail your functioning as a sales and marketing executive for a
Competing Business, or (ii) in any way, directly or indirectly, compete with the
business of the Corporation, solicit, divert, or take away or attempt to
solicit, divert, or take away customers of, the business of, or any of the
donors of, the Corporation that dealt with the Corporation during your
Employment. Competing Business means another business engaged in the
business(es) engaged in by the Corporation at any time within one year of or at
the time of your termination.

        You agree that during your Employment and for a period of twelve
(12) months after the termination for any reason of your Employment, you will
not within the United States of America, directly, or indirectly through any
means, including a business entity in which you have an ownership interest,
request or induce any other employee of the Corporation or its affiliates or any
donor to the Corporation or its affiliates to terminate their relationship with
the Corporation or its affiliates and enter into a similar relationship with
another business entity engaged in a business similar to the Corporation's.

7.Executive Creation and Ideas.

a.You will maintain current and adequate written records on the development of,
and disclose to the Corporation all Creations (as herein defined). "Creations"
shall mean all ideas, potential marketing and sales relationships, inventions,
copyrightable expression, research,

4

--------------------------------------------------------------------------------



plans for products or services, marketing plans, reports, strategies, processes,
computer software (including, without limitation, source code), computer
programs, original works of authorship, characters, know-how, trade secrets,
information, data, developments, discoveries, improvements, modifications,
technology, algorithms, database schema, designs and drawings, whether or not
subject to patent or copyright protection, made, conceived, expressed,
developed, or actually or constructively reduced to practice by you solely or
jointly with others during your employment with the Corporation, which refer to,
are suggested by, or result from any work which you may perform during your
employment, or from any information obtained from the Corporation or any
affiliate of the Corporation. "Creations,' however, shall not include the
general business planning concepts, strategies or processes, including, but not
limited to, those utilized by you in any prior employment.

b.The Creations shall be the exclusive property of the Corporation, and you
acknowledge that all of said Creations shall be considered as "work made for
hire" belonging to the Corporation. To the extent that any such Creations, under
applicable law, may not be considered work made for hire by you for the
Corporation, you hereby agree to assign and, upon its creation, automatically
and irrevocably assign to the Corporation, without any further consideration,
all right, title and interest in and to such materials, including, without
limitation, any copyright, other intellectual property rights, moral rights, all
contract and licensing rights, and all claims and causes of action of any kind
with respect to such materials. The Corporation shall have the exclusive right
to use the Creations, whether original or derivative, for all purposes without
additional compensation to you. At the Corporation's expense, you will
reasonably assist the Corporation in every reasonably proper way to perfect the
Corporation's rights in the Creations and to protect the Creations throughout
the world, including, without limitation, executing in favor of the Corporation
or any designee(s) of the Corporation patent, copyright, and other applications
and assignments relating to the Creations.

c.Should the Corporation be unable to secure your signature on any document
necessary to apply for, prosecute, obtain, or enforce any patent, copyright, or
other right or protection relating to any Creation, whether due to your mental
or physical incapacity or any other cause, you hereby irrevocably designate and
appoint the Corporation and each of its duly authorized officers and agents as
your agent and attorney in fact, to act for and in your behalf and stead and to
execute and file any such document, and to do all other lawfully permitted acts
to further the prosecution, issuance, and enforcement of patents, copyrights, or
other rights or protections with the same force and effect as if executed and
delivered by you.

d.Because of the difficulty of establishing when any idea, process or invention
is first conceived or developed by you, or whether it results from access to
Confidential Information or the Corporation's equipment, supplies, facilities,
and data (collectively, "Corporation Information"), you agree that any idea,
invention, research, plan for products or services, marketing plan, computer
software (including, without limitation, source code), computer program,
original work of authorship, character, know-how, trade secret, information,
data, developments, discoveries, technology, algorithm, design, patent or
copyright, or any improvement, rights, or claims (an "Idea") related to the
foregoing, which refer to, are suggested by, or result from any work which you
performed during your employment with the Corporation or from any Corporation
Information, shall be presumed to be a Creation if it is conceived, developed,
used, sold, exploited or reduced to practice by you or with your aid within one
(1) year after termination of employment. This paragraph, however, shall not
apply to anything that is specifically excepted from the definition of
"Creations" in the last sentence of Section 7(a). You can rebut the above
presumption if you prove that the idea, process or invention (a) was first
conceived or developed after termination of employment, (b) was

5

--------------------------------------------------------------------------------



conceived or developed entirely on your own time without using any Corporation
Information, and (c) did not result from any work performed by you for the
Corporation.

8.Injunctive Relief/Survival.

        You agree that any breach of Section 5, 6 or 7 will cause irreparable
damage to the Corporation and that, in the event of such breach, the Corporation
will have, in addition to any and all remedies of law, including rights which
the Corporation may have to damages, the right to equitable relief including, as
appropriate, all injunctive relief or specific performance or other equitable
relief. You understand and agree that the rights and obligations set forth in
Sections 5 through 10 of this Agreement shall survive the termination or
expiration of this Agreement.

9.Corporation Resources.

        You may not use any of the Corporation's equipment for personal purposes
without written permission from the Corporation. You may not give access to the
Corporation's offices or files to any person not in the employ of the
Corporation without written permission of the Corporation.

10.Miscellaneous.

a.General. This Agreement supersedes and replaces any existing agreement between
the Executive and the Corporation relating generally to the same subject matter,
and may be modified only in a writing signed by the parties hereto. Failure to
enforce any provision of the Agreement shall not constitute a waiver of any term
herein. The Executive agrees that he will not assign, transfer, or otherwise
dispose of, whether voluntarily or involuntarily, or by operation of law, any
rights or obligations under this Agreement. Any purported assignment, transfer,
or disposition shall be null and void. Nothing in this Agreement shall prevent
the consolidation of the Corporation with, or its merger into, any other
corporation, or the sale by the Corporation of all or substantially all of its
properties or assets, or the assignment by the Corporation of this Agreement and
the performance of its obligations hereunder. Subject to the foregoing, this
Agreement shall be binding upon and shall inure to the benefit of the parties
and their respective heirs, legal representatives, successors, and permitted
assigns, and shall not benefit any person or entity other than those enumerated
above.

b.Governing Law. This letter is to be governed by and interpreted in accordance
with the laws of the State of Georgia applicable to agreements made and to be
performed within that State except as provided herein.

c.No Attorney Provided. The Corporation advises you that it is not providing
legal advice in connection with your acceptance and execution hereof. You
acknowledge (a) that you have consulted with or have had the opportunity to
consult with independent counsel of your own choice concerning this Agreement
and have been advised to do so by the Corporation, and (b) that you have read
and understand the Agreement, are fully aware of its legal effect, and have
entered into it freely based on your own judgment.

d.Affiliate. References to the "Corporation" hereunder shall include
"affiliates" thereof, as such term is defined in Rule 405 under the Securities
Act of 1933, as amended. The Corporation shall have the right to designate as
your employer hereunder any affiliate of which the Executive shall have
significant operating or managerial responsibility or any other affiliate to
which the Executive agrees.

e.Severability. If any provision of this letter shall be determined to be
invalid, illegal or unenforceable in whole or in part, all other provisions
hereof shall remain in full force and effect to the fullest extent permitted by
law.

6

--------------------------------------------------------------------------------



f.Expiration. This Offer will expire at 5:00 p.m. Eastern Daylight Savings Time
on July 15, 2004 unless you execute this letter and return it to Robert P.
Collins, Vice President, Human Resources prior to that time. Please fax the
signature page only to 678-728-2138 and return one copy of the entire agreement
using the enclosed FedEx envelope. The other copy of the agreement is for your
records.

g.Contingencies. This Offer is contingent upon satisfactory drug screen results,
pre-employment background check and references.

Please indicate your acceptance of this Offer by signing in the space provided
below.

Sincerely,

SEROLOGICALS CORPORATION

By:   /s/  DAVID A. DODD      

--------------------------------------------------------------------------------

David A. Dodd
President and Chief Executive Officer    

ACKNOWLEDGED AND AGREED this 12 day of July, 2004.

    /s/  ROBERT J. BROWN      

--------------------------------------------------------------------------------

Robert J. Brown

7

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.1

